• The opinion of the court was delivered by
Horton, C. J.:
On the 10th day of April, 1889, F. L. Martin obtained judgment against W. S. Grouch for $427, and for a sale of certain lots in Wichita, which had been attached at the commencement of the action. The only service had in the case was by publication. Grouch filed no pleading and made no appearance. Judgment was taken upon default. The affidavit filed for the publication was wholly insufficient. It did not state that the plaintiff was unable to make service of the summons upon the defendant, or that the case was one of those mentioned in § 72 of the civil code. (Civil Code, § 73; Shields v. Miller, 9 Kas. 390; Harris v. Claflin, 36 id. 543.)
The judgment of the district court must be reversed.
All the Justices concurring.